Order entered October 24, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00859-CV

                        DELORIS PHILLIPS, Appellant

                                         V.

   TEXAS DEPARTMENT OF INSURANCE DIVISION OF WORKERS
              COMPENSATION, ET AL, Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-06299
                                   ORDER

      Appellant has informed the Court she has removed this civil action to the

United States District Court, Northern District of Texas Dallas Division. Pursuant

to section 1446 of title 28 of the United States Code, further action in this cause is

automatically suspended.      See 28 U.S.C.A. § 1446(d).          For administrative

purposes, this cause is ABATED. It will be reinstated upon receipt of a certified

copy of an order of remand. See id. § 1447(c); Gonzalez v. Guilbot, 315 S.W.3d

533, 537-38 (Tex. 2010).


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE